Salinger, J.
(concurring specially). — While I agree that plaintiff should take nothing from his cross-appeal, I think that should be effected by a dismissal, and not by an affirmance.
*228Before the passage of Section 4139 of the Supplement to the Code, 1913, known as the “Peterson Act,” this court was compelled to dismiss an appeal on its own motion if the facts giving jurisdiction did not appear in the abstract affirmatively. See Clayton v. Sievertsen, 115 Iowa, at 688, and cases there cited; also Martin v. Martin, 125 Iowa, at 74, 75. Said act of assembly does not attempt to change a single requisite to our jurisdiction. Before its passage, we held, in Doerr v. Southwestern Mut. L. Assn., 92 Iowa 39, that a notice of appeal which has no signature above the descriptive words, “Attorney for defendant,” is no notice, and that there must be a dismissal, though the plaintiff “appeared in response to the paper, filed his arguments on the merits, and did not object to the jurisdiction of the court until after the time had expired in which defendant might have served a proper notice.” The abstract in this case sets out what purports to be a copy of the notice of appeal, and recites no signature. So far as the Peterson Act is concerned, a signed notice of appeal is as essential to appellate jurisdiction as it was when Doerr’s case was decided. Its sole provision is this:
“All objections to the jurisdiction of the court to entertain an appeal must be made in printed form stating specifically the ground thereof and served upon the appellant or his attorney of record not less than 10 days before the date assigned for the submission of the case.”
It will be noticed that this, as said, attempts no change in jurisdictionals, does not say that the court may not raise objections to its jurisdiction sum sponte, and is merely a provision as to the form and time of serving such objections as appellee may make.
To shorten the discussion, I will concede that this has changed the rule that mere failure to show jurisdiction works dismissal, and concede that if, for all that appears on the abstract, there may or may not be jurisdiction, a failure to proceed as the act requires concludes appellee from asserting *229want of jurisdiction if the court assumed it. But what of a ease when the court observes without objection made that the abstract shows affirmatively a want of jurisdiction? If, say, it reveals a non-appealable order, or that notice of appeal was served a year after entry of the judgment attempted to be appealed, will failure of appellee to make objection or to object in the manner and time prescribed by said statute justify us in proceeding to appellate decision? The majority is of opinion that the act does justify so proceeding. It holds: (1). That the Peterson Act, which does not pretend to change the foundations for jurisdiction, compels thus proceeding; (2) that it would lead to great confusion if there were one result where the court did, and another where it failed to, notice that jurisdiction was lacking; (3) and that, at all events, the abstract here exhibits mere paucity of recital, and does not affirmatively disclose lack of jurisdiction.
II. I see no occasion to devote much time to the second position, and do not care to speculate with the majority on situations wherein a judgment may be held valid if the court makes no discovery that the record has a jurisdictional flaw, whereas one with a like record on appeal is treated as valid because there was not such discovery. The courts have often risked the dire consequences with possibility of which the majority makes an argument. In Iowa City v. Johnson County, 99 Iowa, at 514, an appeal was decided, and later a rehearing granted and a resubmission had. No one made objection to jurisdiction, but this is said on final opinion by Mr. Justice Deemer, for the court:
“We have now discovered that we had no jurisdiction of the case at the time the original opinion was filed, for the reason that the abstract did not show service of a notice of appeal upon the clerk of the district court.”
The appeal was thereupon dismissed. In Ex parte Crenshaw, 15 Peters (U. S.) *119, the head note is this:
“An appeal was prosecuted by the complainants in the circuit court of Alabama, to the Supreme Court, and the cita*230tion required by the Act of Congress had not been served on the appellee, and he had no notice of the appeal. In printing the copy of the record of the circuit court, the return of the marshal of the district, stating that the citation to the appellee had not been served, was accidentally omitted.”
The appeal went to decision, and no objection was made until after mandate had issued. The Supreme Court declared that its judgment “was utterly null and void,” and revoked its mandate. In either case, the judgments would have appeared to be effective if the court had not made its discovery. These courts could and did act on their own motion, as I would here. The consequences of discovering and not discovering were the same as now. But said decisions were made before the taking effect of said practice statute. The question is, then, not one of consequences, but of the effect of that statute upon the power of the court to dismiss an appeal on its own motion.
III. Over and again the opinion asserts in various forms of expression that this abstract merely lacks in fullness of jurisdictional recital; that this is a case of silence, rather than an affirmative showing of want of jurisdiction. As I have indicated; it does hold that, if such defect did appear affirmatively, it would not avail without objection under the Peterson Act. But the most insistent and most elaborated argument is in the nature of an avoidance, an assumption that here is a failure to show existence, rather than a confession of want, of jurisdiction. This begs the question. I have no quarrel with holding that mere failure to aver jurisdietionals is no longer a justification for dismissal. But I am unable to agree that the abstract here fails to exhibit lack of jurisdiction affirmatively. The recital is this:
“On November 27, 1914, the plaintiff filed the following notice of appeal:
“To the above named defendant and to Ed. D. Samson, its attorney of record, and to J. P. Maher, clerk of the district court of Polk County, Iowa: You and each of you are hereby *231notified that the' plaintiff in the above entitled ease has appealed from so much of the rulings and judgments of the district court as reduced the verdict of the jury in this case from $605, as rendered by the jury, to $500, as arbitrarily fixed by the court, and from the ruling of the equity division of said court in refusing to retax the costs of the trial in the equity division to the defendant. All of which take due and legal notice. ’ ’
This was filed with the certificate “that the above and foregoing, together with the abstract of the appellant, heretofore served and filed in this case, contains a full, true and correct abstract of the record so far as it is necessary to the determination of the issues in this appeal.”
I am unable to see how this differs from a statement that a true copy of the notice is set out. The recital has quotation marks. That is an assertion that it is a copy. There is a presumption that the abstract sets out all the record correctly. True, that does not include immaterial matter. But under the Daerr case, supra, the signature to the notice is not immaterial matter. The major thought that underlies the opinion is that all this is merely a failure to assert that there was a signature, — a failure to set out what may exist; that, notwithstanding what is, or rather, what is not, set out, the notice may have been signed. As I view it, it is a positive assertion, aided by a rebuttable presumption, that the notice of appeal is exactly what is quoted in the abstract, as to all things that are material in and to such a notice. I am, therefore, constrained to say that there is an affirmative showing that there was no notice of appeal. If that be so, the Peterson Act can be no warrant for entertaining the appeal. If it can be, then it would be one if it appeared that an appeal to this court was taken from the judgment of a justice of the peace. The Peterson Act does not disenable an appellant from dismissing his appeal by his own confession. It may be that failure to assert lack of jurisdiction, where the record does not exhibit such lack, may work an estoppel to question *232jurisdiction, after it has been assumed, because no objection was made. But if it appear upon the record itself that no appeal has been perfected, I cannot see why steps should be taken to advise this court of what it must see unless it fails to read the record. When it appears affirmatively that we are without power to act, if that can be cured by failure to object, then the Peterson Act has worked the further change that jurisdiction may be conferred by consent.